Title: From John Adams to Benjamin Lincoln, 8 May 1789
From: Adams, John
To: Lincoln, Benjamin


          
            Dear Sir
            New York May 8. 1789
          
          I have received your kind favour of April 22d and Shall not be easy till it is answered, though it is not easy to find the time, amidst the Confusion of innumerable Visits, formal Ceremonials, Balls, Commencements, Levees, &ca &ca, blended with the constant more serious Duties of my Situtation.— I agree with you entirely, that among the first dangers to be apprehended is a contest between the general and particular Governments.— General Clinton, has decidedly acknowledged the Superiority of Rank; yet it may be prudent not to Say much upon this subject.— He has made the first Visit and ceded the first Step, both to President and Vice President.— This is indispensable in all the States. however frivolous you and I may hold this matter, it is the Pivot on which the great Question will turn, between the Authority of the national and that of the State Governments. This will be humiliating and mortifying to Govrs & Lt Governers; but they must submit to it, or they will infallibly undermine and overturn the whole system. to avoid which Calamity the Dignity and Splender of the Presidents office must be Supported.
          There is a little Seeming difference of opinion between you and me in one Point.— it does not appear to me “extraordinary, that those whose fears were allarmed that a dangerous Aristocracy was forming” Should so soon be brought to adopt the System proposed to them. Nature and Art both concur, in having Recourse to one great officer, as a Protector against a dangerous Aristocracy. it is a common opinion that all those who dread or detest an Aristocracy must Still more dread and detest a Monarchy. but no opinion is more erroneous. the contrary is so true, that in every Instance Monarchy has been resorted to, as the only assylum against the eternal discords, the deadly Feuds, the endless ambition Avarice, Lust Cruelty, Jealousy, Envy and Revenge, of uncontrouled Aristocratics.— Where the People have had sen[. . .] Virtue, public Spirit and a Love of Liberty, they have had recourse to Limited Monarchy, and three Branches of Power. This has been the Case of America. large Monarchical

Powers, are given to the first office, in the new Constitution. It is true, that an excessive proportion of Aristocratical Powers Still exist, and it is much to be feared, that neither the Executive Authority in the President nor the Legislative Authority of the House of Reps. will be sufficient, to Stand long against the Powers of the senate.— But We may hope that a People, who have shewn already, that they see the necessity of Some ballance in a Government, will in time See the necessity of making that ballance compleat.
          I agree perfectly with you, in opinion, that the Gentlemen the Men of Property, of the description you mention, are of vast importance, and that no quiet Govt. can ever be instituted or Supported without their Concurrence. that these will never be easy, and indeed ought not to be contented without a Security of their Property.— But give me leave to Say that these are not so unanimous as they ought to be, in the only opinion, the only measure, that can possibly ever answer their own honest End. They are by no means unanimous in a disposition to give a decided Support to the Independence, the Dignity and Splender of the Executive department. all will depend on this. it is more difficult to accomplish [. . .] to lead the common People right. But with[ou]t [. . . .] of Prophecy it may be clearly and certa[. . .] [for]etold [. . .] their Property will never be secure till this is done.
          I am quite agreed with you, that nothing would Secure the national Government more than uniting all these Men in the manner you propose.— But We must not proceed very fast in this. at least this appears probable to me. The House of Representatives are of this the best Judges,.
          If it should be in my Power to serve Col. Willy of Georgia, it would give me Pleasure.
          your feelings and your Judgment decided right in my humble opinion, concerning a Journey here. it will be quite needless, I presume— tho no Man would be more glad to see you than, dear sir, your Friend & sert.
          
            John Adams
          
        